Citation Nr: 0630015	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to July 
1963, and from July 1965 to July 1967.  The veteran has 
reported additional service in 1962 to 1965, but that service 
has not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Chicago, Illinois 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a July 1998 rating decision, the 
RO denied service connection for peripheral neuropathy.  In 
an August 2001 rating decision, the RO denied service 
connection for prostate cancer.  In an April 2004 rating 
decision, the RO continued denial of service connection for 
prostate cancer and for peripheral neuropathy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen claims for service 
connection for peripheral neuropathy and prostate cancer that 
the RO previously denied.  A final decision on a claim that 
has been denied shall be reopened if new and material 
evidence with respect to that claim is presented or secured.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including 1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that, in claims to reopen 
previously-denied claims, VA must provide a claimant with 
notice of what constitutes new and material evidence to 
reopen the claim.  VA's notice letter should describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

The RO provided the veteran VCAA notices in 2001 and 2006, 
but those notices did not indicate what evidence would be new 
and material to the veteran's claims on appeal.  The 
veteran's claim for service connection for peripheral 
neuropathy was denied in a July 1998 rating decision, on the 
grounds that medical evidence did not show that his 
peripheral neuropathy was acute or subacute.  Under certain 
circumstances, service connection for specific diseases may 
be presumed if a veteran was exposed during service to 
certain herbicides, including Agent Orange. 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2005).  If a 
veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed 
under 38 C.F.R. § 3.309(e) will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more.

The conditions that are presumed service connected based on 
herbicide exposure, and are listed under 38 C.F.R. 
§ 3.309(e), include acute and subacute peripheral neuropathy.  
For purposes of presumptive service connection, acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.  For service 
connection to be presumed, acute or subacute peripheral 
neuropathy must become manifest within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during service.  38 C.F.R. § 3.307(a)(6).  In the July 
1998 rating decision, the RO found that the evidence did not 
show that the veteran's peripheral neuropathy became manifest 
during service or soon after service.

Even when a condition does not meet the requirements to be 
presumed service connected, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In addition to 
evidence of manifestation of peripheral neuropathy during or 
soon after service, the veteran's claim would be supported by 
direct evidence that his peripheral neuropathy developed as a 
result of herbicide exposure during service, or direct 
evidence that it was incurred or aggravated in service.

The Board will remand this case for the AMC or RO to issue 
the veteran appropriate notice of the type of evidence that 
would be new and material for purposes of reopening his claim 
for service connection for peripheral neuropathy.

The veteran's claim for service connection for prostate 
cancer was denied in an August 2001 rating decision, on the 
grounds that the assembled medical records did not show that 
the veteran had prostate cancer.  The 2001 and 2006 VCAA 
notices did not specifically inform the veteran that new and 
material evidence to reopen his claim would be evidence that 
shows that he currently has prostate cancer.  The new VCAA 
notice provided on remand should include that information.

The veteran had a hearing at the RO in May 2006, before the 
undersigned Veteran's Law Judge.  The veteran stated that he 
had been diagnosed with prostate cancer about three or four 
years earlier, at a VA medical facility.  He reported that he 
had received VA treatment for his prostate condition as 
recently as three days before the hearing.  The claims file 
contains records of VA medical treatment of the veteran, but 
almost no records more recent than 2000.  The veteran has 
indicated that he has received recent treatment at a VA 
Medical Center in Chicago, Illinois, and a Vet Center in 
Jacksonville, Florida.  On remand, the AMC or RO should 
obtain records of the veteran's more recent VA medical 
treatment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should provide the 
veteran with a new notice, in accordance 
with the VCAA, that describes what 
evidence would constitute new and material 
evidence to reopen his claims on appeal.

The notice should inform the veteran that 
his peripheral neuropathy claim could be 
reopened by evidence that his peripheral 
neuropathy arose during service or soon 
after his service in Vietnam, or by 
medical evidence or opinion that his 
peripheral neuropathy, regardless of when 
it arose, is likely attributable to 
herbicide exposure or other events in 
service.

The notice should inform the veteran that 
his prostate cancer claim could be 
reopened by medical evidence that he 
currently has prostate cancer.

2.  The AMC or RO should obtain records of 
VA medical treatment of the veteran from 
2000 forward, to include treatment in 
Chicago, Illinois, VAMCs and the 
Jacksonville, Florida, Vet Center.

3.  Thereafter, the RO should review the 
claims.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



